



COURT OF APPEAL FOR ONTARIO

CITATION:
Martin v. ConCreate
    USL Limited Partnership, 2013 ONCA 72

DATE: 20130205

DOCKET: C55361

Weiler, Juriansz and Hoy JJ.A.

BETWEEN

Derek Martin

Applicant (Appellant)

and

ConCreate USL Limited Partnership and Steel Design & Fabricators
    (SDF) Ltd.

Respondents (Respondents in Appeal)

Jonathan F. Lancaster and Keri Gammon, for the appellant

Eric R. Hoaken and Ranjan K. Agarwal, for the
    respondents

Heard: November 7, 2012

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated March 21, 2012, with reasons reported at
    2012 ONSC 1840, 348 D.L.R. (4th) 526.

Hoy J.A.:

I         OVERVIEW

[1]

In the course of the 20 years Derek Martin worked at ConCreate USL Ltd.
    (ConCreate), he acquired a minority interest in ConCreate and a related
    business, Steel Designed & Fabricators (SDF) Ltd. (SDF).  The businesses
    were sold to entities controlled by TriWest Construction Limited Partnership
    (TriWest LP).  Martin retained an indirect interest in Concreate and SDL.

[2]

In conjunction with the sale, Martin signed agreements (the
    Agreements) containing similar restrictive covenants in favour of the
    respondents. For ease of reference, the relevant clauses of the Agreements, and
    to related provisions of the Partnership Agreement, are reproduced in Appendix
    A to these reasons.

[3]

The restrictive covenants would end 24 months after Martin disposes of
    the indirect interest in the respondents he acquired in the sale transaction.
    Martin cannot dispose of that interest without the approval of the board of
    TriWest LPs general partner and any required approvals from the respondents and
    their subsidiaries lenders from time to time.

[4]

Martin applied to the Superior Court for a determination that the
    restrictive covenants in the Agreements were unenforceable. The application
    judge dismissed his application. Martin now appeals to this court.

[5]

The central issue in this appeal is whether the duration of the general
    non-competition and non-solicitation covenants in the Agreements is ambiguous
    or otherwise unreasonable and therefore unenforceable. A related issue is
    whether the prohibition on the use of confidential information in the
    Agreements is enforceable.

[6]

Contrary to the application judges conclusion, in my opinion the general
    non-competition and non-solicitation provisions in the Agreements have no fixed,
    outside limit on their term. For this, and the reasons that follow, I would
    conclude that these provisions are unreasonable and therefore unenforceable.

[7]

Accordingly, I would allow the appeal to the extent of declaring the general
    non-competition and non-solicitation provisions  sections 2.1 and 2.2 in the Agreements
     unreasonable and therefore unenforceable. I would not disturb the application
    judges conclusion that the prohibition on the use of confidential information
    in s. 2.3 of the Agreements is enforceable.

II        BACKGROUND

(1)

Martin acquires and sells an interest in ConCreate and SDF

[8]

In 1990, at the age of 18, Martin began working as a general labourer
    for ConCreate, a company owned by Gord Tozer. Over the years, Martin assumed
    roles of greater responsibility. Ultimately, through his holding company,
    2272322 Ontario Inc. (MartinCo), Martin acquired a minority interest in ConCreate
    and a related business, SDF.

[9]

ConCreates business focussed predominantly on concrete work on existing
    and new bridges. The vast majority of its business was on public works for
    government bodies, awarded through public tenders. SDF made and installed
    structural steel for use in bridge rehabilitation and railing for new bridges.
    Its business primarily came, directly or indirectly, from ConCreate. ConCreate
    and SDF worked predominantly in Ontario and Alberta, but also undertook a
    handful of projects in some other provinces and territories.

[10]

Tozer
    wanted to sell and began to look for buyers. Although he initially kept his
    plans a secret, Tozer eventually told Martin of his plans and persuaded him to
    cooperate in the sale of the businesses.

[11]

ConCreate
    ultimately sold all of its assets to the respondent ConCreate USL Limited Partnership
    (Target LP), an entity controlled by Triwest Construction Limited Partnership
    (TriWest LP). MartinCo and Tozer sold all of the shares of SDF to another
    entity controlled by TriWest LP. In connection with these transactions,
    MartinCo received $1.29 million in cash, and $3.81 million of loans MartinCo
    and Martin had made to ConCreate and SDF were repaid. MartinCo also received 25
    per cent of the outstanding limited partnership units (the Units) of TriWest
    LP, with an unappraised book value of $6.5 million, and entered into a form of
    limited partnership agreement (the Partnership Agreement). In addition, ConCreate
    was entitled to future payments, worth up to $7.5 million, conditional upon the
    respondents generating a certain level of earnings. Martin retained a 25 per
    cent interest in ConCreate.

[12]

As
    part of the sale, Martin was appointed President of Target LP and SDF, and
    entered into a corresponding employment agreement (the Employment Agreement).

(2)

The Agreements

[13]

The
    Agreements are the same, in all material respects, except in the scope of
    business to which they apply. One Agreement relates to the Concreate
    Business; the other relates to the SDF Business.

[14]

Each
    of the Agreements contains three types of restrictions: a general
    non-competition covenant in s. 2.1; a restriction on soliciting employees,
    customers, dealers, agents or distributors in s. 2.2; and a prohibition on the
    use of any non-public information pertaining to or concerning the respondents
    in s. 2.3.

[15]

The
    geographical reach of the non-competition and non-solicitation provisions in
    the Agreements  the Prohibited Area  is Canada-wide. The provisions restrict
    activities that ConCreate and SDF did not engage in at the time of the
    transaction.

[16]

The
    term of the non-competition and non-solicitation covenants in the Agreements  defined
    in s. 1.1(f) of the Agreements as the Prohibited Period  ends 24 months
    after Martin disposes of his direct or indirect interest in the Units. However,
    both MartinCos ability to dispose of its Units, and changes in the ownership
    of MartinCo, are restricted by the Partnership Agreement.

[17]

Any
    transfer of the Units is subject to any required consents of the Lenders, which
    is defined in s. 1.1 of the Partnership Agreement to include the respondents
    and their subsidiaries senior secured lenders and bonding companies from time
    to time. This includes transfers to a third party (s. 9.1), or the exercise of
    TriWest LPs right to purchase the units (s. 9.22(c) and (e)) or Martins right
    to require the repurchase of his units (s. 9.22(d)) following the end of Martins
    employment. A transfer of Units also requires the approval of the board of
    directors (the Board) of TriWest Construction (GP) Inc., the general partner
    of TriWest LP (s. 9.1).

[18]

A
    change in the ownership of MartinCo is similarly subject to required consents,
    including the consent of the Board.  In section 9.1(g) of the Partnership
    Agreement, MartinCo agrees that it shall not permit or approve any Transfer,
    whether direct or indirect, in the legal or beneficial ownership of  Martin Co
    without the prior written consent of the Board. MartinCo also makes a
    continuous representation and warranty that Martin and/or companies that are
    controlled, directly or indirectly, by Martin, will remain the legal and
    beneficial owner of all of the shares of MartinCo until such time as written
    notice of change in ownership is provided in accordance with these provisions
    and the required consents, including the consent of the Board, are obtained.

[19]

Any
    transfer of the Units not in compliance with the Partnership Agreement is void
    (s. 9.1).

[20]

In
    s. 2.5 of the Agreements, Martin agrees, among other things, that all of the
    restrictions are reasonable. In s. 3.1, he acknowledges that he received
    independent legal advice and has negotiated on equal footing. In s. 3.7,
    entitled Severability, he agrees that if any term or provision of the
    Agreement is unenforceable, all other provisions of the Agreement shall remain
    in effect, and that if a covenant is deemed to be unreasonable as to duration
    or area, the court shall have the power to reduce the duration or area of the
    covenant.

[21]

Tozer,
    Martin and their companies were jointly represented by counsel in the purchase
    and sale transaction.

[22]

The
    transaction closed on February 1, 2011. Martin was 38 years of age and was, as
    the application judge found, at para. 103, an accomplished and successful
    businessman with interests in a number of other ventures.

(3)

Events following closing

[23]

The
    Employment Agreement provided that Martins employment could not be terminated
    prior to December 31, 2012, except for just cause. The respondents terminated
    Martins employment as President less than six months after the closing of the
    sale transaction. The respondents allege they had cause; Martin disputes this.

[24]

Eight
    days after his employment was terminated, Martin started a company that allegedly
    competes with the respondents. This new company employs a number of former ConCreate
    employees, including two former members of ConCreates management team.

[25]

On
    December 14, 2011, the respondents commenced an action against Martin, claiming
    that he had breached the restrictive covenants in the Agreements and his
    fiduciary duties. They sought significant damages, and an interlocutory and
    permanent injunction.

[26]

Five
    days later, Martin resigned as a director of Target LPs general partner, ConCreate
    USL (GP) Inc.; TriWest LPs general partner, TriWest Construction (GP) Inc.;
    and SDF.

[27]

On
    January 26, 2012, Martin applied for a declaration that the Agreements are void
    and unenforceable as being unlawful restraints of trade.

[28]

The
    application was heard on February 28, 2012, and the application judge released
    his reasons on March 21, 2012.

[29]

On
    April 12, 2012, on application of The Bank of Nova Scotia, a receiver was
    appointed of all the assets, undertakings and properties of TriWest LP and its
    general partner, TriWest Construction (GP) Inc.; Target LP and its general
    partner ConCreate USL (GP) Inc.; and SDF.

[30]

The
    value of MartinCos Units is now presumably minimal. They are certainly worth far
    less than the $6.5 million unappraised book value they were ascribed at the
    time of the purchase and sale transaction.

III       THE APPLICATION JUDGES REASONS

[31]

After
    thoroughly and carefully surveying the law regarding covenants in restraint of
    trade, the application judge made the following findings and conclusions:

·

[T]he impugned covenants are not ambiguous and Mr. Martin is
    able to know whether or not his conduct would breach the covenants, including
    the confidentiality provision (at para. 96).

·

The Agreements were part of a commercial transaction, and not connected
    only to Martins employment. Therefore, the Agreements should be scrutinized
    giving deference to the contractual autonomy of the parties (at para. 103).

·

The respondents had a legitimate business interest that needs
    the protections of a restraint of trade (at para. 105).

·

In light of all the circumstances and the reasonable expectations
    of the parties, the covenants were reasonable as between the parties (at para.
    108).

·

The scope of the prohibited activities was reasonable since the
    purpose of covenants was to prevent Martin from competing in activities that
    the respondents had already staked out for themselves (at paras. 109-110).

·

The geographic scope of the covenants was reasonable since, at
    the time of contractual formation, the parties envisaged that the scope of the
    business was and would be national (at para. 114).

·

While the final decision rests with the court, Martins agreement
    that the restrictions in the Agreements are reasonable is not to be ignored (at
    para. 123).

·

Martin had the onus of proving the covenants were unreasonable
    having regard to the public interest, and did not discharge that onus (at para.
    124).

[32]

Given
    that the central issue on appeal is whether the covenants duration is
    reasonable, the application judges analysis, at paras. 118-122, merits
    reproduction at length:

In my opinion, connecting the duration of the covenants in
    restraint of trade to Mr. Martins corporations ownership of units in the
    limited partnership was not unreasonable. Mr. Martin has an indirect 25%
    ownership interest in ConCreate and SDF, and it is reasonable that while he is
    an owner, he should not compete with his own company. The issue then is whether
    the time for divesting himself of the indirect ownership interest is
    unreasonable as between the parties.

Putting aside the matter of obtaining the consent of any
    Lenders to a transfer of unit in the limited partnership, as I understand the
    transfer provisions of the Limited Partnership, the longest duration for a
    transfer (which duration applies for both a dismissal for cause or for a
    dismissal without cause) is the length of time between the date of termination
    and 90 days after Mr. Martin gave notice to the partnership that he was
    exercising the right to put his shares, which right would be available to Mr.
    Martin up to 90 days after the 12 months during which the Partnership had the
    right to call the shares.

Thus, subject to obtaining the consent, if necessary, of the
    Lenders, the longest duration to complete a transfer is 12 months and 180 days
    and the longest duration for the operation of the covenants is three and a half
    years. In my opinion, this duration does not amount to any unreasonable
    duration for the operation of the covenants in restraint of trade.

In my opinion, the duration does not become unreasonable
    because of the pre-condition to any transfer that the limited partnerships
    lenders consent to the transfer. Apart from the fact the Partnerships Lenders
    may not have contracted for the right to consent to any transfer of the shares
    and apart from the fact that the Lenders might give their consent, Mr. Martin
    agreed to this restraint on transfer as an incident of owning units in the
    limited partnership. In my opinion, it was reasonable for him to do so and it
    was reasonable for the parties to stipulate these restrictions on transfer.

Particularly with respect to the duration of the covenant but
    also with respect to its territorial and operational scope, it is significant
    that as a part of the agreements, Mr. Martin acknowledged the reasonableness of
    the covenants in restraint of trade.

[33]

The
    application judge also indicated that if the covenants were unreasonable in the
    scope of their operation, their territoriality, or in their duration, they
    could not be saved by either blue pencil or notional severance: to do so
    would entail rewriting the contract for the parties. The respondents do not contest
    that determination.

I
V
THE PARTIES
    SUBMISSIONS

(1)

The
    appellant

[34]

Martin
    does not challenge the application judges findings that the restrictive
    covenants were not entered into in an employment context and that the
    respondents had a legitimate business interest to protect.

[35]

He
    argues that the application judge erred in holding that the Prohibited Period
    is not ambiguous. Among other things, the definition of Lenders includes not
    only current lenders and bonding companies, but such entities from time to
    time. The consent of possibly unknown and possibly unascertainable third
    parties may be required. The covenants could remain in force potentially
    forever.

[36]

In
    the alternative, Martin contends that the Prohibited Period is unreasonable between
    the parties: covenants of potentially indefinite duration were unnecessary to
    protect the respondents legitimate business interests. The Lenders  which owe
    Martin no duty of good faith have a commercial interest in limiting his
    competition with the respondents. Moreover, it cannot be assumed that the
    requisite Board approvals would be forthcoming: in the fall of 2011, the Board
    refused to purchase the units held by two other former management employees of
    ConCreate who were similarly subject to restrictive covenants tied to the
    period during which they held units.

[37]

Martin
    argues that the application judge placed undue emphasis on the commercial
    context of the covenants, Martin having been represented by competent counsel,
    and Martin having acknowledged the reasonableness of the covenants in the Agreements
    themselves. These facts were treated as insulating the covenants from scrutiny.
    Instead, Martin argues, each of the covenants must be scrutinized individually
    to determine if it is broader in scope than reasonably necessary.

[38]

Martin
    submits that the application judge erred in principle in relying on a
    Confidential Offering Memorandum and slideshow presented to the respondents as
    evidence of the contractual negotiations to find the Canada-wide territorial
    restriction reasonable as between the parties. There is no evidence that the
    respondents themselves relied on such documents, and the entire agreement
    clause in the agreement of purchase and sale precluded reliance. Moreover,
    Martin argues, the application judge erred in failing to find that covenants
    territorial scope was overbroad. Since the respondents do not carry on business
    generally throughout a province or territory, but rather bid on specific
    projects in specific locations, it was unreasonable to prohibit Martin from
    working
anywhere
in Canada.

[39]

Martin
    also argues that the scope of the prohibited activities goes well beyond what
    was necessary to protect the respondents reasonable commercial interests. The
    definitions of Concreate Business and SDF Business are broader than the
    activities the purchased businesses actually carried on. The Agreements
    prohibit the solicitation of persons that become customers after MartinCo
    ceases to hold Units. Similarly, the scope is not restricted to products or
    services offered by ConCreate or SDF at the time of the sale transactions, or by
    Target LP or SDF while MartinCo holds Units.

[40]

Martin
    also challenges section 2.3, Confidentiality, as being unreasonable. As
    drafted, it goes beyond protecting proprietary information, and restricts Martin
    from using the know-how he developed over his 20 years with ConCreate, for as
    long as ConCreate and SDF carry on business. He argues that section 2.3 is
    effectively a further non-competition provision, and one that is for an
    indefinite, and therefore unreasonable, term.

[41]

Finally,
    he argues that the application judge misapprehended the evidence, and this
    error tainted his analysis. The application judge wrote, at para. 71:

And it will be important to note that the Limited Partnership
    Agreement contained a non-competition agreement binding Mr. Martins
    corporation and Mr. Martin personally from competing with [LP] and SDF.

In fact, the restrictive covenants in the Partnership
    Agreement have no application to Martin or MartinCo; they apply to other
    limited partners. Only Martin is subject to restrictions, and only pursuant to
    the Agreements.

(2)

The
    respondents

[42]

The
    respondents submit that the application judge was correct that the covenants
    are not ambiguous. Practical ambiguities are part of the reasonableness
    analysis: see
Mason v. Chem-Trend Limited Partnership
, 2011 ONCA 344, 280
    O.A.C. 305, at paras. 18-19.

[43]

The
    covenants were entered into in connection with the sale of a business, the
    parties were therefore on an equal footing, and Martin was represented by
    counsel. Martin should not now be able to argue that they are unreasonable.

[44]

Moreover,
    the respondents argue, the application judges reasoning was sound and, in all
    of the circumstances, the covenants are reasonable as between the parties.

[45]

As
    to Martins argument that the temporal restriction is unreasonable, there was
    no evidence that the respondents would withhold the identity of the Lenders or
    that the Lenders would withhold their consent. Further, assuming that Martin
    exercised his put rights under the Partnership Agreement expediently, and the
    Lenders and the Board consented to TriWest LP acquiring his Units, the duration
    of the Prohibited Period would be in the range of three and a half years  a
    reasonable period in the context of the sale of a business where the covenantor
    received significant consideration.

[46]

With
    respect to the geographical scope of the restrictions, the respondents argue
    that they relied on the representation that the business had national reach. The
    application judge found that the respondents were provided with a Confidential
    Information Memorandum, describing ConCreate as one of the nations leading
    players in infrastructure services and market leader with a national reach. Further,
    the respondents were shown a slide show describing ConCreate as having a
    highly mobile group able to serve customers on a national basis prior to the
    transaction. There was also evidence that ConCreate in fact does business in
    all regions of Canada.

[47]

The
    entire agreement clause in the agreement of purchase and sale is irrelevant.
    It excludes liability for representations other than those set out in the
    particular agreement. The respondents do not seek to hold Martin liable for
    misrepresentation. They point to the documents as demonstrating the mutually
    intended geographical scope of the purchased business.

[48]

Regarding
    the scope of the prohibited activities, it was represented to TriWest LP that
    the scope of business carried on by ConCreate was broader than that actually
    carried on. If Martin has any doubt about whether a particular transaction
    would run afoul of the Agreements, he could confirm with his customer or with
    the respondents that there is no conflict.

V

ANALYSIS

(1)

Framework

[49]

Covenants
    in restraint of trade are contrary to public policy because they interfere with
    individual liberty and the exercise of trade: see
Elsley v. J.G. Collins
    Ins. Agencies Ltd.
, [1978] 2 S.C.R. 916, at p. 923. They are
prima
    facie
unenforceable. A covenant will only be upheld if it is reasonable in
    reference to the interests of the parties concerned
and
the interests of the public in discouraging restraints on trade: see
Elsley,
at p. 923.

[50]

The
    party that seeks to enforce a restrictive covenant has the onus of
    demonstrating that the covenants are reasonable as between the parties. The
    party seeking to avoid enforcement of the covenant bears the onus of
    demonstrating that it is not reasonable with respect to the public interest:
    see
Stephens v. Gulf Oil Canada Ltd.
(1975), 11 O.R. (2d) 129 (C.A.),
    at p. 141.

[51]

If
    a covenant is ambiguous, in the sense that what is prohibited is not clear as
    to activity, time, or geography, it is not possible to demonstrate that it is
    reasonable: see
Shafron v. KRG Insurance Brokers (Western) Inc.
, 2009
    SCC 6, [2009] 1 S.C.R. 157, at paras. 27, 43;
Mason
, at para. 14. It
    is therefore unreasonable and unenforceable.

[52]

The
    law distinguishes between a restrictive covenant in connection with the sale of
    a business, and one between an employer and an employee: see
Elsley
,
    at p. 924.  The former may be required to protect the goodwill sold to the
    purchaser, and does not usually involve the imbalance of power that exists
    between employer and employee. Accordingly, a less rigorous test is applied in
    determining the reasonableness of a restrictive covenant given in connection
    with the sale of a business: see
Shafron
, at para. 23;
Elsley
,
    at p. 924.

[53]

Greater
    deference is given to the freedom of contract of knowledgeable persons of
    equal bargaining power:
Elsley
, at p. 923.

Nevertheless,
    the broader restraints on trade justifiable in the context of a sale of a
    business must be reasonable within such a context. There is a strong public
    interest in discouraging restraints on trade and, maintaining free and open competition
    unencumbered by the fetters of restrictive covenants:
Elsley
, at p.
    923; see also
H.L. Staebler Co. v. Allan
, 2008 ONCA 576, 239 O.A.C.
    230, at para. 34.

[54]

The
    factors relevant in determining whether a restrictive covenant is reasonable
    are the same in the contexts of the sale of a business and an employment
    agreement: the geographic coverage of the covenant, the period of time that it
    is in effect and the extent of the activity prohibited: see
Shafron
, at
    para. 43. And, as the application judge noted, reasonableness is determined in
    light of the circumstances existing at the time that the covenant was made.
    Those circumstances include the reasonable expectations of the parties about
    the future activities and marketplace of the business: see
Tank Lining Co.
    v. Dunlop Industrial Ltd.
(1982), 40 O.R. (2d) 219 (C.A.), p. 226.

(2)

Standard of review

[55]

The
    parties agree that the standard of review of the application judges
    determination that the covenants are unambiguous and reasonable is one of correctness.

(3)

Ambiguity

[56]

I
    agree with the application judge that the covenants are not ambiguous. As in
Mason
,
    the covenants in this case are more appropriately analysed as part of the
    reasonableness inquiry.

(4)

Geographic scope

[57]

Nor,
    in my view, is there any basis for interfering with the application judges
    finding that the parties envisaged that the scope of the business was and
    would be national. I agree with the application judges reasons for concluding
    that the geographical scope of the restrictive covenants is reasonable. I also agree
    with the respondents that the entire agreement clause in the agreement of
    purchase and sale did not preclude the application judge from considering other
    documents connected to the transaction. The Confidential Information Memorandum
    and slideshow presented to the respondents were relevant in determining the
    parties reasonable expectations of the scope of the purchased business.

(5)

Duration:
    the Prohibited Period

[58]

I
    part company with the application judge on the key issue on this appeal  the reasonableness
    of the duration of the restrictions.

[59]

In
    my view, the duration is unreasonable because it depends on any required
    consents of third parties, is therefore for an indeterminate period, and there
    is no fixed, outside limit. Notably, the required consents are not limited to
    third parties whose consent was required at the time that the covenants were
    entered into. As the definition of Lenders in s. 1.1 of the Partnership
    Agreement, and the definitions incorporated therein, make clear, the duration
    is potentially tied to the consent of unascertainable future third parties:

Bank means the principal banker of the General
    Partner,
from time to time;

...

Bonding Company means collectively all Persons
    which
from time to time
have bonding facilities with the Partnership, the General Partner or
    any of the Subsidiaries including the Guarantee Company of North America;

...

Lenders means the senior secured Lenders to the
    Partnership and its Subsidiaries
from
    time to time
, including the Bank, the Bonding Company, and
    any senior secured debtholders of the Partnership or any of its Subsidiaries
from time to time
;
[emphasis
    added]

[60]

Further,
    the third parties owe no contractual duty to Martin to act promptly or
    reasonably.  As Martin argues, the Lenders may have a commercial interest in
    limiting Martins competition with the respondents.

[61]

The
    application judge correctly noted that the respondents bear the onus of
    establishing that the covenants are reasonable as between the parties. However,
    in my view he erred when he posited that the Lenders may not have contracted
    for the right to consent to any transfer of the shares and... the Lenders might
    give their consent.  In so doing, he shifted the onus to Martin to establish
    that the Lenders would not give their consent. At the time the covenant was
    made, who the Lenders might be at the relevant time, what consents might be
    required, and whether those consents would be given, was not ascertainable. 
    Moreover, there was no guarantee that Martin would be in a position to
    influence who the Lenders would be and whether they would be entitled to
    approve the transfer of Units.  Martin could not have proved what the
    application judge would seemingly have required.

[62]

Martin
    did agree to this provision in the context of the sale of a business and
    acknowledged its reasonableness in signing the Agreements. He was also
    represented by counsel. However, while these are important factors, they do not
    entirely immunize the clause from scrutiny. Safeguarding the public interest in
    free and open competition, in my view, requires that the court conduct a
    greater level of independent analysis.

[63]

While
    not determinative, unlike the application judge, I am also troubled by the fact
    that the duration is tied to the period during which Martin has an indirect
    interest in the Units. Unlike the usual non-competition covenant obtained in a
    sale transaction, the duration is not calculated from the time of the sale
    transaction. Nor does it run until a specified time period after Martin ceases
    to be an officer or director, as is common in an employment context.

[64]

Significantly,
    the Units are units in a limited partnership. In the Partnership Agreement,
    MartinCo and the other limited partners specifically covenant not to take part
    in the control or management of the business. Indeed, MartinCo risks losing its
    limited liability if it takes any part in the control or management of the
    business. In contrast, in a private company, shareholders can take an active
    role in the management of the corporation, and, pursuant to a unanimous
    shareholders agreement can even assume the functions of the directors. The reasonability
    analysis of a non-competition covenant in a limited partnership agreement is
    therefore different from that applicable to a non-competition covenant in a
    unanimous shareholders agreement.

[65]

The
    respondents argue that tying the duration of the non-compete to the ownership
    of the Units is reasonable because MartinCo has the right to inspect and audit
    the limited partnerships books of accounts and records and registers of the
    business and affairs of the partnership pursuant to s. 6.1 of the Partnership
    Agreement. They argue that if MartinCo exercises those rights of inspection and
    audit, it might obtain confidential information which it could use to compete
    unfairly with the respondents.

[66]

Section
    2.3 of each of the Agreements is a broadly drafted prohibition on the use of
    non-public information. The prohibition is not limited to the Prohibited Period;
    it continues in force for so long as the respondents carry on business. Section
    2.3 protects the respondents proprietary information. Given this, and that
    divestiture of Martins interest in the Units does not necessarily follow when
    Martin ceases to be actively involved in the businesses, tying the general non-competition
    provision in s. 2.1 and the non-solicitation covenant in s. 2.2 to the period
    during which Martin has an indirect interest in the Units is in my view
    unreasonable.

[67]

The
    respondents do not appeal the application judges determination that if the
    duration of the covenants was unreasonable, ss. 2.1 and 2.2 could not be saved
    by either blue pencil severance or notional severance. It is therefore
    unnecessary for me to address this issue. Having concluded that the duration of
    the covenants is unreasonable, and having regard to the application judges
    determination (with which I agree) that ss. 2.1 and 2.2 cannot be saved by the
    doctrine of severance, ss. 2.1 and 2.2 are therefore unenforceable. This does
    not affect the enforceability of s. 2.3.

(6)

Prohibited
    activities

[68]

While
    not determinative of this appeal, I also do not agree that the scope of the prohibited
    activities is reasonable.

[69]

I
    do not take issue with the application judges finding of fact that the
    definitions of Concreate Business and SDF Business particularize and
    describe business activities that ConCreate and SDF had already staked out for
    themselves or his conclusion that they are therefore reasonable. The
    application judge was appropriately deferential to the parties right to
    contract in coming to this conclusion.

[70]

My
    difficulty arises with respect to s. 2.2(a), the non-solicitation clause. That
    clause, which is reproduced in Appendix A, was not addressed by the application
    judge in his reasons.

[71]

The
    restrictions in s. 2.2(a) extend to communicating or dealing with any persons
    who were customers, dealers, agents, or distributors of SDF or Target LP, at
    the time of the sale transaction or afterwards. Further, the section is drafted
    in relation to any products or services that compete with products or services
    offered by [SDF or Target LP], whether or not offered, or planned to be
    offered, by ConCreate or SDF at the time at the time of the sale transaction. Moreover,
    the prohibitions are not limited by reference to the Concreate Business or SDF
    Business. The restriction is effectively broader than the general
    non-competition provision and goes far beyond what was properly required to
    adequately protect the goodwill of the purchased business.

[72]

Section
    2.2(a)s prohibitions also extend to persons who did not start conducting
    business with the respondents, and products and services the respondents did
    not offer, until
after
Martin ceased to be a director of Target LPs
    and  TriWest LPs respective general partners and SDF, and
after
MartinCo
    disposed of the Units. The restrictions go beyond what is reasonable to protect
    the respondents interests.

[73]

Martin
    would have no basis to know if persons unassociated with the respondents at the
    time he ceased to have any involvement with SDF and Target LP had since commenced
    business relations with them. Likewise, Martin cannot be expected to know about
    every new product or service the respondents offer or plan to offer. This is
    particularly so given that the section purports to apply to businesses not
    included in the definitions of Concreate Business and SDF Business.

[74]

Given
    the litigation between the parties, I am not convinced that a prompt response
    to any queries by Martin would be forthcoming. A potential, permitted customer
    could be lost while waiting for a response.

[75]

In
Mason
, a restrictive covenant in an employment contract prohibited the
    employee from dealing with any business entity which was a customer of the
    Company during the period in which [he] was an employee of the Company. This
    court held that the covenant was ambiguous in its practical implementation and
    overly broad, and therefore unenforceable. The employer company had world-wide
    operations and the covenant was not limited to the customers that the employee
    had dealt with. The employee did not have a list of all of the companys
    customers, and he had no way of knowing whether any particular potential
    contact he might wish to make was a customer of the company during the 17 years
    that he was an employee. This court concluded, at para. 29, that it was not
    workable, or realistic where the parties are in ongoing litigation, for the
    former employee to contact his former employee and vet potential customers.

[76]

In
    my view, while the covenants in this case were entered into in the context of
    the sale of a business, the analysis in
Mason
is nonetheless apt. It
    is not reasonable for a restrictive covenant, given in the context of the sale
    of a business, to extend to activities neither carried on nor in the parties
    contemplation at the time of sale, while the covenantor was involved in the
    business post-sale, or even while the covenantor had an ownership interest in
    the business.

(7)

Confidentiality

[77]

As I understand it, the crux of Martins argument on the
    confidentiality argument is that the prohibition in s. 2.3 of the Agreements on
    his use of know-how prevents him from using the wisdom he accumulated over
    his 20 some years with ConCreate for an unlimited period of time and is
    therefore unreasonable. I am not persuaded that this is the effect of s. 2.3.
    While know-how is not specifically defined in the Agreements, it is a type of
    the respondents non-public intellectual property (all non-public intellectual
    property including trade secrets, unfiled patents....and know-how...). It is
    reasonable for the respondents to seek to protect their proprietary interests.

(8)

Misapprehension
    of evidence

[78]

Finally,
    as Martin submits, the non-competition covenants in the Partnership Agreement
    do not apply to Martin or MartinCo. The only restrictive covenants to which
    Martin is a party are those in the Agreements, entered into in connection with
    the sale transaction. The term of those covenants is, however, linked to the
    period of time during which MartinCo holds the Units. Given that linkage, the application
    judges error in concluding that Martin and MartinCo were also bound by the
    covenants in the Partnership Agreement is of no moment.

VI

SUMMARY

[79]

In
    summary, in my view the application judge erred in concluding that s. 2.1, the
    general non-competition provision, and s. 2.2, the non-solicitation provision,
    in the Agreements are reasonable in duration, and therefore enforceable. The
    parties do not dispute the application judges conclusion that those sections
    cannot be saved by blue pencil or notional severance, and I agree with his
    conclusion on that issue. As well, the application judge in my view correctly
    concluded that s. 2.3, the confidentiality provision of the Agreements, is reasonable
    and therefore enforceable.

VII

DISPOSITION
AND COSTS

[80]

I
    would therefore allow the appeal, to the extent of declaring ss. 2.1 and 2.2 of
    the Agreements unenforceable.

[81]

Martin
    was substantially successful on this appeal. Accordingly, I would award costs
    in the all-inclusive amount of $18,000, which the parties agreed Martin was
    entitled to if successful on the appeal.

Released: Feb. 5, 2013                                          Alexandra
    Hoy J.A.

KMW                                                                I
    agree K.M. Weiler J.A.

I
    agree R.G. Juriansz J.A.


APPENDIX A

RELEVANT
    PROVISIONS OF THE AGREEMENTS

ARTICLE 1  DEFINITIONS AND INTERPRETATION

1.1 Defined Terms

Unless otherwise defined herein, all capitalized
    terms appearing in this Agreement shall have the meaning ascribed to them in
    the Acquisition Agreement. In this Agreement, the following terms shall have
    the following meanings:



(b) Concreate Business means:

(i) concrete
    rehabilitation and strengthening including for bridges, dams, aqueducts, locks,
    parking garages, reservoirs, culverts, silos, tunnels, grain elevators and
    other structures;

(ii) construction of
    new bridges, water reservoirs, domes and other structures;

(iii) concrete
    protection including expansion joint system installations, waterproofing and
    traffic topping system application; and

(iv) geotechnical works
    including foundation support, shoring, slope protection, slurry walls and water
    cut off barriers;

(e) Prohibited Area means Canada;

(f) Prohibited Period means a period commencing
    on the date of this Agreement and ending twenty-four (24) months after the
    disposition by Martin of his direct or indirect ownership interest in the
    [Units]; and

(g) SDF Business means steel fabrication.



ARTICLE 2 - COVENANTS

2.1 Non-Competition

(a) Subject to Sections 2.1(b) and 2.1(c), Martin
    shall not, without the prior written consent of [SDF or  Target LP], at any
    time during the Prohibited Period, in any manner whatsoever, including either
    individually or in partnership or jointly, or in conjunction with any other
    Person or Persons, as principal, agent, consultant, partner, shareholder,
    employee, investor, creditor, director, officer or otherwise, or in any other
    manner whatsoever, directly or indirectly, carry on, engage in, be interested
    in, be concerned with, advise, lend to, guarantee the obligations of or
    otherwise have a financial interest in, any business which competes with the
    [SDF Business or the Concreate Business] in the Prohibited Area.

(b) Martins performance in connection with his
    employment with Target LP, SDF and/or their respective Affiliates will not
    constitute a breach of this Section 2.1.

(c) Nothing in this Section 2.1 shall be
    construed as preventing Martin from holding, during the Prohibited Period, an
    interest, either directly or indirectly, in a business which competes with the
    [SDF Business or the Concreate Business] in the Prohibited Area, provided that
    the competing business is listed on a Canadian or United States stock exchange
    and Martins interest does not exceed five percent (5%) of the outstanding
    listed equity.

2.2 No-Solicit

(a) Subject to Section 2.2(b), Martin shall not,
    without the prior written consent of [SDF or Target LP], at any time during the
    Prohibited Period, in any manner whatsoever, including either individually or
    in partnership or jointly, or in conjunction with any other Person or Persons,
    as principal, agent, consultant, partner, shareholder, employee, investor,
    creditor, director, officer or otherwise, or in any other manner whatsoever,
    directly or indirectly:

(i) knowingly solicit,
    interfere with or otherwise attempt to obtain the withdrawal of any employee or
    independent contractor of [SDF or Target LP];

(ii) communicate or
    deal with any Person that is a customer, dealer, agent or distributor of [SDF
    or Target LP] for the purpose of selling, servicing or promoting in the
    Prohibited Area any products or services that compete in the Prohibited Area
    with any products or services of [SDF or Target LP] or submit a tender or
    proposal to any authority soliciting tenders or proposals for any products or
    services that compete with products or services offered by [SDF or Target LP]
    in the Prohibited Area; or

(iii) communicate or
    deal with any Person that is a supplier, dealer, agent or distributor of [SDF
    or Target LP] for the purpose of attempting to obtain a franchise, distribution
    or other arrangement in the Prohibited Area with that supplier in respect of
    any products or services that compete in the Prohibited Area with any products
    or services of [SDF or Target LP].

(b) Martins performance in connection with his
    employment with Target LP, SDF or their respective Affiliates will not
    constitute a breach of this Section 2.2.

2.3 Confidentiality

Martin acknowledges that all records, material
    and information pertaining to [SDF or Target LP] and its Affiliates, and any
    copies thereof obtained by Martin are and shall remain the exclusive property
    of [SDF or Target LP] or the Affiliate, as the case may be.  For so long
    as [SDF or Target LP] carries on business, Martin shall keep in the strictest
    confidence, not disclose and not use, without the consent of [SDF or Target
    LP], any non-public information pertaining to or concerning [SDF or Target LP]
    or any of its Affiliates, including all budgets, forecasts, analyses, financial
    results, costs, processes, drawings, blueprints, margins, wages and salaries,
    bids, tenders and other business activities, all supplier and customer lists,
    price lists, all non-public intellectual property including trade secrets,
    unfiled patents, trade-marks, technical expertise, proposals, bid or tender
    packages, business opportunities and know-how, documentation including standard
    terms and agreements and all other information not generally known outside [SDF
    or Target LP] or any of its Affiliates.  However, Martin shall not be
    obliged to keep in confidence and shall not incur any liability for disclosure
    of information which:

(a) is already in the public domain or comes into
    the public domain without any breach of this Agreement;

(b) is required to be disclosed pursuant to
    applicable laws or pursuant to policies or regulations of any regulatory
    authority having jurisdiction over Martin;

(c) is required to be disclosed in any
    arbitration or legal proceeding arising under or in connection with this
    Agreement; or

(d) is made to a professional or other advisor of
    Martin and insofar as is reasonably possible, cause the recipient to comply
    with the terms of this Section as if he, she or it were a party to this
    Agreement.

Martin shall, upon request by [SDF or Target LP]
    at any time, forthwith return any such confidential information to [SDF or
    Target LP] or confirm in writing that any of such information in the possession
    of Martin has been destroyed.



2.5 Legal Review

(a) Martin hereby agrees that all restrictions
    contained in this Article 2 are reasonable and valid. Martin further agrees
    that enforcement of the restrictions set out herein shall not prevent him from
    earning a livelihood and providing for himself and his family.  The
    provisions of this Article 2 shall not in any way derogate or limit the
    exercise of Martins right to engage in subsequent employment and are only
    intended to safeguard against Martins participating in competitive endeavors
    against the [SDF Business and Concreate Business] in the Prohibited Area. 
    Accordingly, Martin hereby waives any and all defenses to the strict enforcement
    of these restrictions by [SDF or Target LP] by any lawful means, including
    injunctive relief.

(b) In addition to the foregoing, Martin further
    expressly acknowledges and agrees that:(i) the [SDF Business and Concreate
    Business] is carried on throughout the Prohibited Area and that the [SDF
    Business and Concreate Business] is interested in and solicits or canvasses
    opportunities throughout the Prohibited Area; (ii) the nature of the [SDF
    Business and Concreate Business] is such that the on-going relationship between
    the [SDF Business and Concreate Business] and its customers is material and has
    a significant effect on the ability of the [SDF Business and Concreate
    Business] to continue to obtain business from its customers with respect to
    both long term and new projects; and (iii) Martin is entering into this
    Agreement and making the covenants contained herein, pursuant to the
    Acquisition Agreement and to consummate the transactions contemplated by the
    Acquisition Agreement, and because [SDF or Target LP] would not be prepared to
    complete its portion of the transactions contemplated by the Acquisition
    Agreement unless Martin agrees to the covenants contained therein.

ARTICLE 3 - GENERAL

3.1 Advice and Bargaining Power.

The parties hereto acknowledge and confirm that:

(a) they have each been independently advised by
    legal counsel in respect of the provisions of this Agreement and the
    obligations it imposes on them; and

(b) they have negotiated the provisions hereof on
    an equal footing based on equal bargaining power through extensive discussions
    and negotiations.



3.7 Severability

If any term or provision of this Agreement is
    invalid, illegal or incapable of being enforced by any rule of law or public
    policy, all other terms and provisions of this Agreement shall nevertheless
    remain in full force and effect without regard to the invalid, illegal or
    unenforceable term or provision.  If the courts of any one or more
    jurisdictions shall hold all or any part of such term or provision wholly
    unenforceable by reason of the breadth of such scope or otherwise, it is the
    intention of the parties that such determination shall not bar or in any way
    affect [SDF or Target LP]s right to relief in the court of any other
    jurisdiction as to failures to observe such term or provision in such other
    jurisdictions, the above provisions as they relate to each jurisdiction, being,
    for this purpose, severable into diverse and independent provisions.  In
    addition, each of the parties hereto recognizes that the covenants and restrictions
    contained in this Agreement are:

(a) properly required for the adequate protection
    of [SDF or Target LP] and the [SDF Business or Concreate Business];

(b) properly required for the adequate protection
    of the goodwill acquired by [SDF or Target LP] pursuant to the Acquisition
    Agreement; and

(c) an inherent part of the consideration under
    the Acquisition Agreement.

Consequently, in the event that any covenant or
    other provision contained herein shall be deemed to be illegal, unenforceable
    or unreasonable by any court or tribunal of competent jurisdiction with respect
    to any part of the duration of such covenant or provision or the area covered
    thereby, the parties agree that the court or other tribunal making such
    determination shall have the power to reduce the duration or area of such
    covenant or provision and in its reduced form said covenant or provision shall
    then be enforceable.

RELEVANT
    PROVISIONS OF THE PARTNERSHIP AGREEMENT

ARTICLE 1  INTERPRETATION

1.1     Definitions

In this Agreement, the following words have the
    following meanings:

...

"Bank" means the principal banker of
    the General Partner, from time to time;

Board means the board of directors of the
    General Partner, appointed or elected from time to time in accordance with the
    provisions of this Agreement and all committees of the Board;

...

Bonding Company means collectively all Persons
    which from time to time have bonding facilities with the Partnership, the
    General Partner or any of the Subsidiaries including the Guarantee Company of
    North America;

...

Lenders means the senior secured Lenders to the
    Partnership and its Subsidiaries from time to time, including the Bank, the
    Bonding Company, and any senior secured debtholders of the Partnership or any
    of its Subsidiaries from time to time;

...

Transfer means a transfer of any Unit and
    includes any sale, exchange, transfer, assignment, gift, mortgage, pledge,
    encumbrance, hypothecation, alienation, transmission or other transaction,
    whether voluntary, involuntary or by operation of law,  by which the
    beneficial ownership or a security interest or other interest in, any Unit
    passes from one Person to another Person, or to the same Person in a different
    capacity, whether or not for value, other than an involuntary transmission of
    any Units of a deceased, disabled or Mentally Incapacitated Partner to the
    legal personal representative of such Partner for so long as the Units continue
    to be held by the legal personal representative of such Partner, and "to
    Transfer", "Transferred", "Transferor" and
    "Transferee"

and similar
    expressions have corresponding meanings;

...

9.1 General Prohibition

(a) No Partner shall Transfer, whether directly
    or indirectly, any Units or enter into any agreement or commitment to Transfer
    Units except, in each case:

(i) with the prior
    consent in writing of (1) the Lenders, if such consent is required by the terms
    of any loan agreement with such Lenders, and (2) the Board;

(ii) pursuant to and in
    accordance with the applicable provisions of this Agreement;



any attempt to do so without such consent or not
    pursuant to such provisions or without such compliance shall be void.



(g) Martin Co shall not permit or approve any
    Transfer, whether direct or indirect, in the legal or beneficial ownership of
    Vendco or Martin Co without the prior written consent of the Board.  Martin Co
    shall advise in writing the Board prior to any change in such ownership
    occurring.  Martin Co represents and warrants that the legal and beneficial
    owners of all of the issued and outstanding shares in Vendco and Martin Co are as
    set forth in Schedule F and hereby represents and warrants, and is deemed to
    continue to represent and warrant for so long as Martin Co is a Partner, that
    such Schedule F is and remains true and complete in such regard (until such
    time as written notice of change in ownership is provided in accordance with
    these provisions and the required consents, including the consent of the Board,
    are obtained) and that the only asset held by such corporation is the Martin Co
    Units.  Martin Co hereby covenants and is deemed to continue to covenant for so
    long as Martin Co is a Limited Partner, to not permit Martin Co to incur any
    liability or obligation otherwise than pursuant to or as contemplated in this
    Agreement or under the Act.



9.22 Martin



(c) If  at  any  time 
    Martin's  employment  is  terminated  without 
    cause,  then  the Partnership  shall,  subject 
    to  obtaining  required  approvals,  if  any, 
    from  the Lenders, have the right (but not the obligation) to purchase,
    and Martin Co shall have the obligation to sell if the Partnership exercises
    its right, the Martin Co Units provided that the Partnership provides written
    notice of such election to Martin  Co  within  12 
    months  of  the  termination  date;  failing  which, 
    the Partnership shall be deemed to have forever waived its rights to call the
    Martin Co Units under this Section 9.22(c) and Martin Co shall then have the
    right to put to the Partnership the Martin Co Units, and if such right is
    exercised, the Partnership shall, subject to obtaining required approvals, if
    any, of the Lenders, have the obligation to purchase the Martin Co Units,
    provided that Martin Co provides written notice of such election within 90 days
    of the expiry of the foregoing 12 month period The purchase of the Martin Co
    Units under this Section 9.22(c) shall be on the following terms:

(i) the closing date shall be the Business Day
    that the Partnership specifies within 90 days of the Partnership providing
    written notice to Martin Co, or if Martin Co exercises its put right, within 90
    days of Martin Co providing written notice to the Partnership;



(d) If at any time Martin's employment is
    terminated with cause, then the Partnership shall, subject to obtaining
    required approvals, if any, from the Lender, have the right (but not the
    obligation) to purchase, and Martin Co shall have the obligation to sell if the
    Partnership exercises its right, the Martin Co Units provided that the
    Partnership provides written notice of such  election within 12 
    months of the termination date; failing which, the Partnership shall be deemed
    to have forever waived its rights to call the Martin Co Units under this
    Section 9.22(d) and Martin Co shall then have the right to put to the
    Partnership the Martin Co Units, and if such  right  is 
    exercised,  the  Partnership  shall,  subject 
    to  obtaining  required approvals, if any, of the Lenders, have the
    obligation to purchase the Martin Co Units, provided that Martin Co provides
    written notice of such election within six months of the expiry of the
    aforementioned 12 month period. The purchase of the Martin Co Units under this
    Section 9.22(d) shall be on the following terms:

(i) the closing date shall be the Business Day
    that the Partnership specifies within 90 days of the Partnership providing
    written notice to Martin Co, or if Martin Co exercises its put right, within 90
    days of Martin Co providing written notice to the Partnership;



(e) If  at  any time  Martin 
    resigns, then  the  Partnership  shall,  subject  to obtaining
    required   approvals,   if  any,  from 
    the  Lenders,  have  the  right  (but  not 
    the obligation) to purchase, and Martin Co shall have the obligation to sell if
    the Partnership exercises its right, the Martin Co Units, provided that the
    Partnership provides written notice of such election within 12 months of the
    resignation date; failing which, the Partnership shall be deemed to have
    forever waived its rights to call the Martin Co Units under this Section
    9.22(e) and Martin Co shall then have the  right  to  put 
    to  the  Partnership  the  Martin  Co 
    Units,  and  if  such  right  is exercised, the
    Partnership shall, subject to obtaining required approvals, if any, of the
    Lenders, have the obligation to purchase the Martin  Co Units, provided that
    Martin Co provides written notice of such election within six months of the
    expiry of the aforementioned 12 month period, on the following terms:

(i) the closing  date shall be the
    Business Day that the Partnership specifies within 90

days of the Partnership providing written notice to Martin Co or if
    Martin Co exercises its put right, within 90 days of Martin Co providing
    written notice to the Partnership[.]


